Case: 16-11043      Document: 00513956021         Page: 1    Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-11043
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

SERGIO AARON RUIZ-TAPIA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:15-CR-427-10


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Sergio Aaron Ruiz-Tapia has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Ruiz-Tapia has filed a response. His motion for the appointment
of substitute counsel is untimely. United States v. Wagner, 158 F.3d 901, 902-
03 (5th Cir. 1998). We have reviewed counsel’s brief and the relevant portions


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11043    Document: 00513956021    Page: 2   Date Filed: 04/18/2017


                                No. 16-11043

of the record reflected therein, as well as Ruiz-Tapia’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, Ruiz-Tapia’s motion for appointment of substitute counsel is
DENIED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2